Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT
COMMERCE ONE OPERATIONS, INC.

 

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

TABLE OF CONTENTS

 

1.

ACCOUNTING AND OTHER TERMS.

 

 

2.

LOAN AND TERMS OF PAYMENT.

 

 

 

2.1

Promise to Pay.

 

2.2

Loan Advance.

 

2.3

Interest Rate, Payments.

 

 

2.3.1

Interest Rate.

 

 

2.3.2

Interest Payments On Payment Dates.

 

 

2.3.3

Prepayment.

 

2.4

Debit of Borrower’s Accounts.

 

2.5

Fees.

 

 

 

2.5.1

Bank Expenses.

 

 

2.5.2

Due Diligence Fee.

 

 

 

 

3.

CONDITIONS OF LOANS.

 

 

 

3.1

Conditions Precedent to Credit Extension.

 

 

 

4.

CREATION OF SECURITY INTEREST.

 

 

 

4.1

Grant of Security Interest.

 

 

 

5.

REPRESENTATIONS AND WARRANTIES.

 

 

 

5.1

Due Organization and Authorization.

 

5.2

Collateral.

 

5.3

No Material Adverse Change in Financial Statements.

 

5.4

Solvency.

 

5.5

Regulatory Compliance.

 

5.6

Full Disclosure.

 

 

 

6.

AFFIRMATIVE COVENANTS.

 

 

 

6.1

Government Compliance.

 

6.2

Financial Statements, Reports, Certificates.

 

6.3

Taxes.

 

6.4

Further Assurances.

 

 

 

7.

NEGATIVE COVENANTS.

 

 

 

7.1

Dispositions.

 

7.2

Encumbrance.

 

7.3

Compliance.

 

 

 

8.

EVENTS OF DEFAULT.

 

 

 

8.1

Payment Default.

 

8.2

Covenant Default.

 

i

--------------------------------------------------------------------------------


 

 

 

8.3

Material Adverse Change.

 

8.4

Attachment.

 

8.5

Insolvency.

 

8.6

Other Agreements.

 

8.7

Judgments.

 

8.8

Misrepresentations.

 

 

 

9.

BANK’S RIGHTS AND REMEDIES.

 

 

 

9.1

Rights and Remedies.

 

9.2

Power of Attorney.

 

9.3

Bank’s Liability for Collateral.

 

9.4

Remedies Cumulative.

 

9.5

Demand Waiver.

 

 

 

10.

NOTICES.

 

 

11.

CHOICE OF LAW , VENUE AND JURY TRIAL WAIVER.

 

 

12.

GENERAL PROVISIONS.

 

 

 

12.1

Successors and Assigns.

 

12.2

Indemnification.

 

12.3

Time of Essence.

 

12.4

Severability of Provision.

 

12.5

Amendments in Writing, Integration.

 

12.6

Counterparts.

 

12.7

Survival.

 

12.8

Confidentiality.

 

12.9

Attorneys’ Fees, Costs and Expenses.

 

 

 

13.

DEFINITIONS.

 

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A - Description of Collateral

Exhibit B - Loan Payment/Advance Request Form

 

iii

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the Effective
Date, by and between SILICON VALLEY BANK (“Bank”), a California-chartered bank
whose address is 3003 Tasman Drive, Santa Clara, California 95054, and COMMERCE
ONE OPERATIONS, INC. (“Borrower”), a Delaware corporation whose address is 4440
Rosewood Drive, Pleasanton, California 94588, provides the terms and conditions
upon which Bank will lend certain funds to Borrower and Borrower will repay such
funds to Bank.  The parties agree as follows:

 


1.             ACCOUNTING AND OTHER TERMS.

 

Accounting terms not defined in this Agreement will be construed following
GAAP.  Calculations and determinations must be made following GAAP.  The term
“financial statements” includes the notes and schedules.  The terms “including”
and “includes” always mean “including (or includes) without limitation,” in this
or any Loan Document.  Any capitalized term set forth herein shall have the
meaning ascribed to such term in Section 13 of this Agreement.

 


2.             LOAN AND TERMS OF PAYMENT.

 


2.1  PROMISE TO PAY.

 

Borrower promises to pay Bank the unpaid principal amount of all Credit
Extensions and interest on the unpaid principal amount of the Credit Extensions.

 


2.2  LOAN ADVANCE.

 

Subject to the terms and conditions of this Agreement, Bank agrees to lend to
Borrower on the Funding Date, a single advance (the “Advance”) not to exceed the
Loan Amount.  When repaid, no portion of the Advance may be re-borrowed.  The
proceeds of the Advance shall be used to pay off an existing term loan in the
outstanding principal amount of $19,000,000 due to Microsoft Capital Corporation
and the remainder of the Advance may be used to fund any corporate purpose (a
“Corporate Purpose”) approved by Borrower’s Board of Directors (if such approval
is required by Borrower’s internal policies).  Bank will disburse the Advance on
the Funding Date by internal transfer to Borrower’s Account No. 3300359545 with
Bank.

 


2.3  INTEREST RATE, PAYMENTS.

 


2.3.1       INTEREST RATE.

 

The Advance shall accrue interest at the per annum rate of interest equal to the
Prime Rate determined by Bank, as of the Effective Date, and on the first
Business Day of each quarter thereafter, minus one-half of one percent (0.50%);
provided that, if Borrower maintains a minimum aggregate balance of at least
$5,000,000 in operating accounts at Bank and/or investment accounts through Bank
and its Affiliates at all times during a calendar quarter (but in no event
including the Collateral) , interest shall accrue at the per annum rate of the
Prime Rate minus three-quarters of one percent (0.75%) during the next calendar
quarter.  Any amounts

 

--------------------------------------------------------------------------------


 

outstanding during the continuance of an Event of Default shall bear interest at
a per annum rate equal to the Basic Rate plus five percent (5%).

 


2.3.2       INTEREST PAYMENTS ON PAYMENT DATES.

 

Borrower will make monthly payments in arrears of the interest accrued upon the
then-outstanding principal of the Advance (collectively, “Scheduled Payments”),
on the last day of each month following the Effective Date (each, a “Payment
Date”).  The outstanding principal balance and all accrued and unpaid interest
is due and payable in full on the Maturity Date.  Payments received after 12:00
noon, Pacific time, are considered received at the opening of business on the
next Business Day.  The Advance may only be prepaid in accordance with Section
2.3.3 below.

 


2.3.3       PREPAYMENT.

 

(A)           IF THE ADVANCE IS ACCELERATED FOLLOWING THE OCCURRENCE OF AN EVENT
OF DEFAULT, BORROWER SHALL IMMEDIATELY PAY TO BANK (I) ALL UNPAID PRINCIPAL,
(II) ALL UNPAID ACCRUED INTEREST TO THE DATE OF THE PAYMENT; (III) IF THE EVENT
OF DEFAULT OCCURS WITHIN ONE YEAR AFTER THE EFFECTIVE DATE, A PREPAYMENT FEE OF
$15,000; AND (IV) ALL OTHER SUMS, IF ANY, THAT SHALL HAVE BECOME DUE AND PAYABLE
HEREUNDER WITH RESPECT TO THIS AGREEMENT.

 

(B)           BORROWER SHALL HAVE THE OPTION TO PREPAY ALL OR A PORTION OF THE
ADVANCE AT ANYTIME, PROVIDED THAT BORROWER (I) GIVES WRITTEN NOTICE TO BANK OF
ITS ELECTION TO PREPAY THE ADVANCE OR PORTION THEREOF, AND THE DOLLAR AMOUNT IT
DESIRES TO PREPAY, AT LEAST 10 DAYS PRIOR TO SUCH PREPAYMENT, AND (II) IF SUCH
PREPAYMENT OCCURS PRIOR TO THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE, BORROWER
SHALL PAY BANK, ON THE DATE OF THE PREPAYMENT, A PREPAYMENT FEE EQUAL TO TEN
BASIS POINTS (0.10%) MULTIPLIED BY THE AMOUNT OF THE ADVANCE TO BE PREPAID, UP
TO THE FIRST $15,000,000 OF THE ADVANCE BEING PREPAID.

 


2.4  DEBIT OF BORROWER’S ACCOUNTS.

 

Bank will debit any of Borrower’s deposit accounts with Bank, including Account
No. 3300359545, for principal and interest payments and any other amounts
Borrower owes Bank when due.  Bank will notify Borrower when it debits
Borrower’s accounts.  These debits are not a set-off.

 


2.5  FEES.

 


2.5.1       BANK EXPENSES.

 

Borrower will pay all Bank Expenses (including reasonable attorneys’ fees and
reasonable expenses) incurred through the date of this Agreement, not to exceed
$5,000.  All Bank Expenses are due and payable upon demand by Bank.

 


2.5.2       DUE DILIGENCE FEE.

 

Borrower will pay Bank a due diligence fee in the amount of $10,000 on the
Effective Date.

 

2

--------------------------------------------------------------------------------


 


3.             CONDITIONS OF LOANS.

 


3.1  CONDITIONS PRECEDENT TO CREDIT EXTENSION.

 

Bank’s obligation to make the Advance is subject to the satisfaction of the
following conditions precedent:

 

(a)           Bank shall have received the agreements, documents and fees
contemplated by this Agreement.

 

(b)           Borrower shall have deposited the Collateral with Bank.

 

(c)           Bank shall have received a Payment/Advance Form.

 

(d)           The representations and warranties in Section 0 hereof must be
materially true on the date of the Payment/Advance Form and on the effective
date of the Advance, and no Event of Default may have occurred and be continuing
or result from the Advance.

 


4.             CREATION OF SECURITY INTEREST.

 


4.1  GRANT OF SECURITY INTEREST.

 

Borrower grants Bank a continuing security interest in the Collateral to secure
all Obligations and the performance of each of Borrower’s duties under the Loan
Documents.  Any security interest of Bank in the Collateral shall be a first
priority security interest in the Collateral.  Bank may place a “hold” on any
deposit account pledged as Collateral. If this Agreement is terminated, Bank’s
lien and security interest in the Collateral will continue until Borrower fully
satisfies its Obligations.  Bank will release Collateral to the extent of any
prepayments by Borrower.

 


5.             REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants as follows:

 


5.1  DUE ORGANIZATION AND AUTHORIZATION.

 

Borrower is duly existing and in good standing in its state of formation and
qualified and licensed to do business in, and in good standing in, any state in
which the conduct of its business or its ownership of property requires that it
be qualified, except where the failure to do so could not reasonably be expected
to cause a Material Adverse Change.  Borrower is a Delaware corporation.  The
execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s formation documents, nor
constitute an event of default under any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement to which or by which it
is bound in which the default could reasonably be expected to cause a Material
Adverse Change.

 


5.2  COLLATERAL.

 

Borrower has good title or rights to the Collateral, free of Liens.

 

3

--------------------------------------------------------------------------------


 


5.3  NO MATERIAL ADVERSE CHANGE IN FINANCIAL STATEMENTS.

 

All consolidated financial statements for Borrower, and any Subsidiary of
Borrower, delivered to Bank fairly present in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations.  There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.

 


5.4  SOLVENCY.

 

The fair salable value of Borrower’s assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; the Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

 


5.5  REGULATORY COMPLIANCE.

 

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under The Investment Company Act 1940.  Borrower is not
engaged as one of its important activities in extending credit for margin stock
(under Regulations T and U of the Federal Reserve Board of Governors).  Borrower
has complied in all material respects with the Federal Fair Labor Standards
Act.  Borrower has not violated any laws, ordinances or rules, the violation of
which could reasonably be expected to cause a Material Adverse Change.  None of
Borrower’s or any of its Subsidiaries’ properties or assets has been used by
Borrower or any of its Subsidiaries or, to the best of Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally.  Borrower and each of its
Subsidiaries has timely filed all required material tax returns and paid, or
made adequate provision to pay, all material taxes, except those being contested
in good faith with adequate reserves under GAAP.  Borrower and each of its
Subsidiaries has obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all government
authorities that are necessary to continue its business as currently conducted,
except where the failure to do so could not reasonably be expected to cause a
Material Adverse Change.

 


5.6  FULL DISCLOSURE.

 

No written representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank (taken together with all such
written certificates and written statements to Bank) contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading, it
being recognized by Bank that the projections and forecasts provided by Borrower
in good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected and forecasted results.

 


6.             AFFIRMATIVE COVENANTS.

 

Borrower will do all of the following for so long as there are outstanding
Obligations:

 

4

--------------------------------------------------------------------------------


 


6.1  GOVERNMENT COMPLIANCE.

 

Borrower will maintain its legal existence and good standing in its jurisdiction
of formation and maintain qualification in each jurisdiction in which the
failure to so qualify would reasonably be expected to cause a Material Adverse
Change.  Borrower will comply with all laws, ordinances and regulations to which
it is subject, noncompliance with which could cause a Material Adverse Change.

 


6.2  FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.

 

(A)           BORROWER WILL DELIVER TO BANK:  (I) NO LATER THAN 45 DAYS AFTER
THE LAST DAY OF EACH QUARTER, A COMPANY-PREPARED CONSOLIDATED BALANCE SHEET AND
INCOME STATEMENT COVERING BORROWER’S CONSOLIDATED OPERATIONS DURING THE PERIOD,
IN THE FORM OF BORROWER’S FORM 10-Q FOR THAT PERIOD AS FILED WITH THE SEC;
(II) NO LATER THAN 90 DAYS AFTER THE LAST DAY OF BORROWER’S FISCAL YEAR,
COMMENCING WITH FISCAL YEAR END DECEMBER 31, 2002, AUDITED CONSOLIDATED
FINANCIAL STATEMENTS PREPARED UNDER GAAP, IN THE FORM OF BORROWER’S FORM 10-K
FOR THAT PERIOD AS FILED WITH THE SEC.

 


6.3  TAXES.

 

Borrower will make, and cause each of its Subsidiaries to make, timely payment
of all material federal, state and local taxes, fees or assessments (other than
taxes, fees and assessments which Borrower is contesting in good faith, with
adequate reserves maintained in accordance with GAAP), and will deliver to Bank,
on demand, appropriate certificates attesting to the payment.

 


6.4  FURTHER ASSURANCES.

 

Borrower will execute any further instruments and take further action as Bank
reasonably requests to perfect or continue Bank’s security interest in the
Collateral or to effect the purposes of this Agreement.

 


7.             NEGATIVE COVENANTS.

 

Borrower will not do any of the following without Bank’s prior written consent,
which will not be unreasonably withheld, for so long as there are any
outstanding Obligations:

 


7.1  DISPOSITIONS.

 

Borrower will not convey, sell, lease, transfer or otherwise dispose of all or
any material part of the Collateral or its interests therein.

 


7.2  ENCUMBRANCE.

 

Borrower will not create, incur or allow any Lien to exist upon any of the
Collateral.

 

5

--------------------------------------------------------------------------------


 


7.3  COMPLIANCE.

 

Borrower will not become an “investment company” or a company controlled by an
“investment company,” under The Investment Company Act of 1940 or undertake as
one of its important activities extending credit to purchase or carry margin
stock, or use the proceeds of any Credit Extension for that purpose; fail to
meet the minimum funding requirements of ERISA, permit a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur; fail to comply with the
Federal Fair Labor Standards Act or violate any other law or regulation, if the
violation would reasonably be expected to cause a Material Adverse Change.

 


8.             EVENTS OF DEFAULT.

 

Any one of the following is an Event of Default:

 


8.1  PAYMENT DEFAULT.

 

Borrower fails to pay any of the Obligations within three Business Days after
its due date.  During said three-Business Day period, the failure to cure the
default is not itself an Event of Default (but Bank shall have no obligation to
make any Credit Extension during the three-Business Day period).

 


8.2  COVENANT DEFAULT.

 

Borrower fails to perform any obligation in Section 6 or violates any covenant
in Section 7 or does not perform or observe any other material term, condition
or covenant in this Agreement, in any other Loan Document, or in any agreement
between Borrower and Bank, and as to any default under a term, condition or
covenant that can be cured, has not cured the default within ten days after it
occurs; provided, however, that if the default cannot by its nature be cured
within a ten-day period, but the default may be cured within a reasonable time
thereafter, then Borrower has an additional period (which shall not in any case
exceed 30 days in the aggregate) to cure the default.  During the additional
time, the failure to cure the default is not itself an Event of Default (but
Bank shall have no obligation to make any Credit Extensions during such period).

 


8.3  MATERIAL ADVERSE CHANGE.

 

There occurs a material impairment of Bank’s lien upon, or a material impairment
in the value of, the Collateral (or any material portion thereof).

 


8.4  ATTACHMENT.

 

Any material portion of Borrower’s assets is attached, seized, levied on, or
comes into possession of a trustee or receiver and the attachment, seizure or
levy is not removed in ten days, or Borrower is enjoined, restrained or
prevented by court order from conducting a material part of its business, or a
judgment or other claim becomes a Lien on a material portion of Borrower’s
assets, or a notice of lien, levy, or assessment is filed against any material
portion of Borrower’s assets by any government agency and not paid within ten
days after Borrower receives notice.  None of the foregoing is an Event of
Default if stayed or if a bond is posted pending contest by

 

6

--------------------------------------------------------------------------------


 

Borrower (but Bank shall have no obligation to make any Credit Extensions during
the stay period or pending contest).

 


8.5  INSOLVENCY.

 

Borrower becomes insolvent or begins an Insolvency Proceeding, or an Insolvency
Proceeding is begun against Borrower and not dismissed or stayed within 30 days
(but Bank shall have no obligation to make any Credit Extensions before any
Insolvency Proceeding is dismissed).

 


8.6  OTHER AGREEMENTS.

 

There is a default in any agreement between Borrower and a third party that
gives the third party the right to accelerate any Indebtedness exceeding
$3,000,000 or that could cause a Material Adverse Change.

 


8.7  JUDGMENTS.

 

A money judgment in the aggregate of at least $3,000,000 is rendered against
Borrower and is unsatisfied and unstayed for ten days (but Bank shall have no
obligation to make any Credit Extensions before the judgment is stayed or
satisfied).

 


8.8  MISREPRESENTATIONS.

 

Borrower or any Person acting for Borrower makes any material misrepresentation
or material misstatement when made now or later in any warranty or
representation in this Agreement or in any writing delivered to Bank or to
induce Bank to enter this Agreement or any Loan Document.

 


9.             BANK’S RIGHTS AND REMEDIES.

 


9.1  RIGHTS AND REMEDIES.

 

When an Event of Default occurs and the period for cure has expired, Bank may,
without notice or demand, do any or all of the following:

 

(A)           DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND PAYABLE (BUT IF AN
EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS, ALL OBLIGATIONS ARE
IMMEDIATELY DUE AND PAYABLE WITHOUT ANY ACTION BY BANK);

 

(B)           STOP ADVANCING MONEY OR EXTENDING CREDIT FOR BORROWER’S BENEFIT
UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN BORROWER AND BANK;

 

(C)           MAKE ANY PAYMENTS AND DO ANY ACTS IT CONSIDERS NECESSARY OR
REASONABLE TO PROTECT ITS SECURITY INTEREST IN THE COLLATERAL, AND IN
FURTHERANCE THEREOF:  (I) BORROWER WILL MAKE THE COLLATERAL AVAILABLE AS BANK
DESIGNATES; AND (II) BANK MAY PAY, PURCHASE, CONTEST, OR COMPROMISE ANY LIEN
WHICH APPEARS TO BE PRIOR OR SUPERIOR TO ITS SECURITY INTEREST AND PAY ALL
EXPENSES INCURRED;

 

7

--------------------------------------------------------------------------------


 

(D)           APPLY TO THE OBLIGATIONS ANY (I) BALANCES AND DEPOSITS OF BORROWER
IT HOLDS, OR (II) ANY AMOUNT HELD BY BANK OWING TO OR FOR THE CREDIT OR THE
ACCOUNT OF BORROWER (INCLUDING BUT NOT LIMITED TO ALL OR ANY PORTION OF THE
COLLATERAL); AND

 

(E)           DISPOSE OF THE COLLATERAL ACCORDING TO THE CODE.

 


9.2  POWER OF ATTORNEY.

 

Borrower irrevocably appoints Bank as its lawful attorney-in-fact, with full
power and in the name of Borrower, upon the occurrence and continuance of an
Event of Default to transfer the Collateral into the name of Bank or a third
party as the Code permits.  Notwithstanding the foregoing, Bank may exercise the
power of attorney to sign Borrower’s name on any documents necessary to perfect
or continue the perfection of any security interest regardless of whether an
Event of Default has occurred.  Bank’s appointment as Borrower’s
attorney-in-fact, and all of Bank’s rights and powers, are coupled with an
interest and irrevocable until all Obligations have been fully repaid and
performed.

 


9.3  BANK’S LIABILITY FOR COLLATERAL.

 

If Bank complies with reasonable banking practices and the Code, it is not
liable for: (i) the safekeeping of the Collateral; (ii) any loss or damage to
the Collateral; or (iii) any diminution in the value of the Collateral.

 


9.4  REMEDIES CUMULATIVE.

 

Bank’s rights and remedies under this Agreement, the Loan Documents, and all
other agreements are cumulative.  Bank has all rights and remedies provided
under the Code, by law, or in equity. Bank’s exercise of one right or remedy is
not an election, and Bank’s waiver of any Event of Default is not a continuing
waiver.  Bank’s delay is not a waiver, election, or acquiescence. No waiver is
effective unless signed by Bank and then is only effective for the specific
instance and purpose for which it was given.

 


9.5  DEMAND WAIVER.

 

Borrower waives any right to require Bank to (a) proceed against any guarantor
or any other person; (b) marshal any assets of Borrower; or (c) pursue any other
remedy in Bank’s power whatsoever.  Bank may, at its election, exercise or
decline or fail to exercise any right or remedy it may have against Borrower or
any security held by Bank, including without limitation the right to foreclose
upon any such security by judicial or nonjudicial sale, without affecting or
impairing in any way the liability of Borrower hereunder until the Advance is
paid in full.  Borrower waives any setoff, defense or counterclaim that it may
have against Bank.  Borrower waives all presentments, demands for performance,
notices of nonperformance, protests, notices of payment and nonpayment, or any
nonpayment at maturity, notices of release, compromise, settlement, extension,
or renewal of accounts, documents, instruments, chattel paper, and guarantees at
any time held by Bank on which Borrower may in any way be liable, and notices of
existence, creation, or incurring of new or additional indebtedness.

 

8

--------------------------------------------------------------------------------


 


10.          NOTICES.

 

All notices or demands by any party about this Agreement or any other related
agreement must be in writing and be personally delivered or sent by an overnight
delivery service, by certified mail, postage prepaid, return receipt requested,
or by telefacsimile to the addresses set forth at the beginning of this
Agreement.  A party may change its notice address by giving the other party
written notice.

 


11.          CHOICE OF LAW , VENUE AND JURY TRIAL WAIVER.

 

California law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Santa Clara County, California.

 

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. 
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 


12.          GENERAL PROVISIONS.

 


12.1        SUCCESSORS AND ASSIGNS.

 

This Agreement binds and is for the benefit of the successors and permitted
assigns of each party.  Borrower may not assign this Agreement or any rights
under it (including but not limited to any assignment by law or otherwise in
connection with a merger or acquisition in which Borrower is not the surviving
entity) without Bank’s prior written consent which may be granted or withheld in
Bank’s discretion.  Bank has the right, without the consent of or notice to
Borrower, to sell, transfer, negotiate, or grant participation in all or any
part of, or any interest in, Bank’s obligations, rights and benefits under this
Agreement.

 


12.2        INDEMNIFICATION.

 

Borrower will indemnify, defend and hold harmless Bank and its officers,
employees, and agents against:  (i) all obligations, demands, claims, and
liabilities asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (ii) all losses or Bank Expenses
incurred, or paid by Bank from, following, or consequential to transactions
between Bank and Borrower (including reasonable attorneys fees and expenses),
except for losses caused by Bank’s gross negligence or willful misconduct.

 


12.3        TIME OF ESSENCE.

 

Time is of the essence for the performance of all obligations in this Agreement.

 

9

--------------------------------------------------------------------------------


 


12.4        SEVERABILITY OF PROVISION.

 

Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.

 


12.5        AMENDMENTS IN WRITING, INTEGRATION.

 

All amendments to this Agreement must be in writing and signed by Borrower and
Bank.  This Agreement represents the entire agreement about this subject matter,
and supersedes prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement merge into this Agreement and
the Loan Documents.

 


12.6        COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
are an original, and all taken together, constitute one Agreement.

 


12.7        SURVIVAL.

 

All covenants, representations and warranties made in this Agreement continue in
full force while any Obligations remain outstanding.  The obligations of
Borrower in Section 12.2 to indemnify Bank will survive until all statutes of
limitations for actions that may be brought against Bank have run.

 


12.8        CONFIDENTIALITY.

 

In handling any confidential information, Bank will exercise the same degree of
care that it exercises for its own proprietary information, but disclosure of
information may be made (i) to Bank’s subsidiaries or affiliates in connection
with their business with Borrower, (ii) to prospective transferees or purchasers
of any interest in the loans (provided, however, Bank shall use commercially
reasonable efforts in obtaining such prospective transferee or purchasers
agreement of the terms of this provision), (iii) as required by law, regulation,
subpoena, or other order, (iv) as required in connection with Bank’s examination
or audit and (v) as Bank considers appropriate exercising remedies under this
Agreement.  Confidential information does not include information that either:
(i) is in the public domain or in Bank’s possession when disclosed to Bank, or
becomes part of the public domain after disclosure to Bank; or (ii) is disclosed
to Bank by a third party, if Bank does not know that the third party is
prohibited from disclosing the information.

 


12.9        ATTORNEYS’ FEES, COSTS AND EXPENSES.

 

In any action or proceeding between Borrower and Bank arising out of the Loan
Documents, the prevailing party will be entitled to recover its reasonable
attorneys’ fees and other reasonable costs and expenses incurred, in addition to
any other relief to which it may be entitled.

 

10

--------------------------------------------------------------------------------


 


13.          DEFINITIONS.

 

In this Agreement:

 

“Advance” is defined in Section 2.2.

 

“Affiliate” of a Person is a Person that owns or controls directly or indirectly
the Person, any Person that controls or is controlled by or is under common
control with the Person, and each of that Person’s senior executive officers,
directors, partners and, for any Person that is a limited liability company,
that Person’s managers and members.

 

“Bank Expenses” are all reasonable audit fees and expenses and reasonable costs
and expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings).

 

“Business Day” is any day that is not a Saturday, Sunday or other day on which
the Bank is closed.

 

“Code” is the Uniform Commercial Code, as applicable.

 

“Collateral” is the property described on Exhibit A.  At all times the value of
the Collateral shall equal or exceed the outstanding principal balance of the
Credit Extensions.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices;  but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

 

“Credit Extension” is the Advance and any other extension of credit by Bank for
Borrower’s benefit.

 

“Effective Date” is October 23, 2002.

 

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

 

“Funding Date” is the later of (i) the Effective Date or (ii) the date on which
Bank funds the Advance, but in no event later than November 29, 2002.

 

11

--------------------------------------------------------------------------------


 

“GAAP” is generally accepted accounting principles, consistently applied over
the period(s) in question.

 

“Indebtedness” is (i) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (ii) obligations evidenced by notes, bonds,
debentures or similar instruments, (iii) capital lease obligations and
(iv) Contingent Obligations; provided, that Indebtedness does not include past
due payments under operating leases in an aggregate amount of up to $5,000,000.

 

“Insolvency Proceeding” are proceedings by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

“Loan Amount” is the amount of the Advance, not to exceed $25,000,000.

 

“Loan Documents” are, collectively, this Agreement, any note, or notes or
guaranties executed by Borrower or Guarantor, and any other present or future
agreement between Borrower and/or for the benefit of Bank in connection with
this Agreement, all as amended, extended or restated.

 

“Material Adverse Change” is described in Section 8.3.

 

“Maturity Date” is the last day of the Repayment Period for the Advance, or if
earlier, the date of full prepayment by Borrower or acceleration of the Advance
by Bank following an Event of Default, but in no event later than November 29,
2005.

 

“Obligations” are debts, principal, interest, Bank Expenses and other amounts
Borrower owes Bank now or later pursuant to the Loan Documents, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank.

 

“Payment Date” is defined in Section 2.3.1.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is Bank’s “prime rate” announced by Bank at the beginning of each
calendar quarter, even if it is not Bank’s lowest rate.

 

“Repayment Period” is the 36-month period commencing on the later of (i) the
Effective Date or (ii) the Funding Date, but in no event later than November 29,
2002.

 

“SEC” is the U.S. Securities and Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

“Subsidiary” is for any Person, or any other business entity of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by the Person or one or more Affiliates of the Person,
if any.

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused its duly authorized
representative to execute and deliver this Agreement as of the Effective Date.

 

BORROWER:

BANK:

 

 

COMMERCE ONE OPERATIONS, INC.,
a Delaware corporation

SILICON VALLEY BANK,
a California-chartered bank

 

 

 

 

By:

/s/ Charles D. Boynton/John Biestman

 

By:

/s/ Richard J. Cerf

 

 

Name:

Charles D. Boynton/John Biestman

 

Name:

Richard J. Cerf

 

 

Title:

 SVP, CFO/VP, Treasurer

 

Title:

SVP

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the Certificate of Deposit No. 8800057353 held by Bank, and all proceeds
thereof.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LOAN PAYMENT/ADVANCE REQUEST FORM

 

Fax To:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

o

 Loan Payment:

 

Commerce One Operations, Inc.

 

 

 

 

 

From Account #

 

 

To Account #

 

 

(Deposit Account #)

 

(Loan Account #)

 

Principal $

 

and/or Interest $

 

 

 

 

 

 

 

 

 

All Borrower’s representation and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects to on the date of the
telephone transfer request for and advance, but those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of the date:

 

 

 

Authorized Signature:

 

 Phone Number:

 

 

 

 

o

LOAN ADVANCE:

 

 

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

 

 

 

 

From Account #

 

 

To Account #

 

 

(Loan Account #)

 

(Deposit Account #)

 

Amount of Revolving Advance $

 

 

 

 

 

 

 

 

 

 

All Borrower’s representation and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects to on the date of the
telephone transfer request for and advance, but those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of the date:

 

 

 

Authorized Signature:

 

Phone Number:

 

 

 

 

 

OUTGOING WIRE REQUEST

 

 

 

 

Complete only if all or a portion of funds from the loan advance above are to be
wired.

 

 

Deadline for same day processing is 12:00 p.m., P.T.

 

 

 

 

 

 

 

 

 

 

Beneficiary Name:

 

 

 

Amount of Wire: $

 

 

 

 

 

 

 

 

 

 

 

Beneficiary Bank:

 

 

 

Account Number:

 

 

 

 

 

 

 

 

City and Sate:

 

 

 

 

 

 

 

 

 

 

 

Beneficiary Bank Transit (ABA) #:

_ _ _ _ _ _ _

  Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

 

 

 

 

 

 

(For International Wire Only)

 

 

 

 

 

 

 

Intermediary Bank:

 

 

Transit (ABA) #:

 

 

 

 

 

 

 

For Further Credit to:

 

 

 

 

 

 

 

Special Instruction:

 

 

 

 

 

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

 

Authorized Signature:

 

 

2nd Signature (If Required):

 

 

 

 

 

 

 

 

Print Name/Title:

 

 

Print Name/Title:

 

 

 

 

 

 

 

 

Telephone #

 

 

Telephone #

 

 

--------------------------------------------------------------------------------